DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 08/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021 has been considered by the examiner.

Status of the Claims
Claims 1, 29 and 30 are the amended claims in Applicant’s response.  Claims 25 and 26 were previously canceled.  Claims 1-24 and 27-30 are pending.

Response to Amendments/Arguments
Applicant’s arguments received on 08/30/2021 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant argues that the amended limitation of “an augmented visual representation comprising a line plot depicting the per-entity time series for the particular entity as an overlay superimposed over a time-based graph lane of a plurality of time-based graph lanes, wherein each time-based graph lane corresponds to a respective entity” recites “unconventional or otherwise more than what is well-understood, routine and conventional activity in the field.”  Applicant argues this is supported by the decision in Trading Technologies Int’l, Inc. v. CQG, Inc. (Fed. Cir. 2017) in which the Federal Circuit upheld the district court’s finding of claim eligibility under step 2B of the Alice/Mayo analysis such that the claimed static price index was identified as an inventive concept that allows traders to more efficiently and accurately place trades using an electronic trading system and such that the system was distinguishable from the routine or conventional use of computers or the Internet and concluding that the specific structure and concordant functionality of the graphical user interface are removed from abstract ideas.  Based on this, Applicant argues the instant claims allow for more efficient visualization of information extracted from machine data, by providing the claimed augmented visual representation and thus removing the claim from abstract ideas similar to the claims at issue in Trading Technologies.
Examiner respectfully disagrees and finds similarity between Applicant’s claims and another decision by the Federal Circuit involving Trading Technologies, namely the Trading Technologies Int’l v. IBG LLC (Fed. Cir. 2019) decision with respect to the ‘556 patent.  In the case of the ‘556 patent, the claims were found to focus on providing information to traders in a way that helps them process information more quickly but not on improving computers or technology.  Graphically displaying per-entity KPI time series values and corresponding statistical metric time series values (e.g., standard deviations, averages, minimum, maximum, and quantiles according to claims 4-7) by including the use of time-based graph lanes and a superimposed line plot does not appear to improve Electric Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) in that Applicant’s claims are also directed to the “process of gathering and analyzing information of a specified content, then displaying the results,” without “any particular assertedly inventive technology for performing those functions” (830 F.3d 1350, 1354 (Fed. Cir. 2016)).  The graphical displaying in Applicant’s claims appear to be general use of a computer as a tool to provide graphical representations.  Applicant’s specification indicates a generic computer with monitor or display and graphical user interface is relied upon for the graphical displaying (see paragraph [01204] and computer 70192 is interpreted as a generic computer and is shown in Fig. 70A).  Further, the graphical displaying in claim 1 includes a line plot, time-series data, overlaying, and graph lanes while claims 8-11 add more detail about line graphs and area graphs.  An updated prior art search particular to graphical displaying indicates line plots, time-series data, overlaying, graph lanes, line graphs and area graphs are well-understood, routine and conventional.  See the following of the references listed below: the graph in Fig. 2 of pg. 2 of the Hirschauer reference, the graph of pg. 1 of the Chandoo reference, the graph on pg. 6 of the Kopp reference, the graph of Fig. 1c on pg. 60 of the Heer reference showing multiple graph lanes.
Hirschauer, Jim.  “Percentiles Made Easy.” September 5, 2013.  https://www.appdynamics.com/blog/product/percentiles-made-easy/.
Chandoo.  “Shading above or below a line in Excel charts.”  February 13, 2013.  https://chandoo.org/wp/shaded-line-charts-excel/.

Heer, Jeffrey et al.  “A Tour Through the Visualization Zoo.” Communications of the ACM June 2010 Vol. 53 No. 6 pgs. 59-67. https://dl.acm.org/doi/pdf/10.1145/1743546.1743567.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 and 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more in accordance with the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (See Federal Register Vol. 84, No. 4). 
As part of Step 1 of the subject matter eligibility test, it must be determined whether Applicants’ claims are directed to one of the four statutory categories of invention. Applicant’s claims pass Step 1.  
However, as part of Step 2A Prong One of the subject matter eligibility test, the claims are directed to an abstract idea of providing a time series analysis of derived key performance indictor values including a graphical depiction.  Specifically, the limitations in claim 1 that set forth or describe an abstract idea are indicated in bold below: 

executing a search query to derive multiple key performance indicator (KPI) values for each of one or more entities that provide a service, wherein the service is represented by a service definition, wherein the service definition associates the one or more entities with the service and each entity is represented by an entity definition that identifies machine data for deriving the KPI values pertaining to the entity;
accumulating the derived multiple KPI values to produce a per-entity time series corresponding to a duration of time in computer storage;
generating, for each of the one or more entities, a per-entity time series corresponding to a duration of time, wherein the per-entity time series is generated using a respective set of KPI values from the multiple KPI values for a respective entity from the one or more entities;
for each of one or more statistical metrics, generating a statistical metric time series associated with the duration of time, the statistical metric time series comprising values of the statistical metrics that are derived from the per-entity time series; 
causing display of a graphical user interface (GUI) comprising a depiction of data from the statistical metric time series;
receiving, via the GUI, a first user input indicating a selection of a particular entity from the one or more entities;
in response to the first user input, causing the GUI to display an augmented visual representation comprising a line plot depicting the per-entity time series for the particular entity as an overlay superimposed over a time-based graph lane of a plurality of time-based graph lanes, wherein each time-based graph lane corresponds to a respective entity;
receiving a second user input indicating an interaction with a visible portion of the overlay; and
in response to the second user input, causing the GUI to display a navigation option having associated property carryforward information that specifies a visualization context information; 
receiving a third user input indicating an interaction with the navigation option; and 
in response to the third user input, outputting the property carryforward information for receipt by a navigation target, wherein, upon receipt of the carryforward information, the navigation target uses the visualization context information to display the data from the per-entity time series in a context of the navigation target.  

Such steps of deriving and accumulating per-entity KPI values, generating a time series of the per-entity KPI values, generating a statistical metric time series of values derived from the time series of the per-entity KPI values, then graphically displaying both generated time series are interpreted as falling in the abstract idea subject matter categories of mathematical concepts and mental processes in which the latter covers performance in the human mind or with pen and paper. 
As part of Step 2A Prong Two of the subject matter eligibility test, the additional elements include generic computer elements such as a computer system with processor for performing the method as a whole, computer storage for accumulated KPI graphical user interface (GUI) for displaying generated time series results and interacting with the display.  These elements do not integrate the abstract idea into a practical application because such appending of a computer with processor at a high level of generality along with computer storage for storing and a GUI for receiving user inputs, displaying graphs and facilitating property carryforward information to navigation targets amounts to no more than mere instructions to apply the exception using generic computer components or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Also, with respect to the user interaction with the displayed time series results, specifically the interaction with a visible portion of the overlay, the GUI display of and interaction with a navigation option having property carryforward information, and in response outputting property carryforward information to a navigation target which uses that information to display data from the per-entity time series in a context of the navigation target are interpreted as enabling information from the generated time series to be passed to a navigation target, such as another window or screen, and displayed in a context of the particular navigation target.  This feature can be interpreted as insignificant extra-solution activity or post-solution activity as it is manipulation after-the-fact of the abstract idea of generating and displaying time series.  This feature is viewed as incidental or tangential to the primary focus of the claim because such feature does not alter or affect how the primary process is performed (see MPEP 2106.05(g) 2100-67 regarding incidental addition to a claim).  The primary process is interpreted as the generating of the time series and graphically displaying of such time series.
Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements of the computer system and processor, computer storage and GUI amount to no more than mere instructions to apply the exception using generic computer components or merely using a computer as a tool to perform an abstract idea which cannot provide an inventive concept.  Reciting that a method is performed at a high level by a generic computer system and processor is a limitation that the courts have found not to be enough to qualify as significantly more (see MPEP 2106.05(f) and Alice Corp., 134 S. Ct. at 2359-2360, 110 USPQ2d at 1984 where recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic computer).  Further specifying use of computer storage at a high level for storing values and use of a GUI also at a high level of generality for displaying generated time series results and interacting with the display does not change the conclusion regarding mere instructions to use a computer or using a computer as a tool because the computer storage and GUI amount to merely generic computer components.  Applicant’s specification further supports this Step 2B conclusion by indicating that no more than generic computer components are required (see [00281] – “data store 290 can be a persistent storage that is capable of storing data”; [01207] – “a GUI displaying graphical depictions of statistical metric time series data on the display of computer 70192“; [01436] – “FIG. 38 illustrates a diagrammatic representation of a machine in the exemplary form of a computer system 7800…machine may be a personal computer”; [01437] – “exemplary computer system 7800 includes a processing device (processor) 7802”; [01438] – “the processing device Alice Corp, Ultramercial and Versata that using a computer to store information is well-understood, routine and conventional.  Also, Applicant’s specification indicates no particular GUI is required (see [01207] – “a GUI displaying graphical depictions of statistical metric time series data on the display of computer 70192“; [01447] – “The algorithms and displays presented herein are not inherently related to any particular computer or other apparatus”; [01448] – “Implementations that are described may include graphical user interfaces (GUIs)”).  Also, with respect to the GUI and displaying generated time series results using graphs, an updated prior art search particular to time series graphs indicates graphing functionality including line plots, time-series data, overlaying, graph lanes, line graphs and area graphs is well-understood, routine and conventional.  See the following of the references listed below and found in the updated search: the graph in Fig. 2 of pg. 2 of the Hirschauer NPL reference; the graph of pg. 1 of the Chandoo NPL reference; the graph on pg. 6 of the Kopp NPL reference; and the graph of Fig. 1c on pg. 60 of the Heer NPL reference showing multiple graph lanes.  
Heer, Jeffrey et al.  “A Tour Through the Visualization Zoo.” Communications of the ACM June 2010 Vol. 53 No. 6 pgs. 59-67.  https://dl.acm.org/doi/pdf/10.1145/1743546.1743567.  Also, with respect to the user interaction with the displayed time series results, specifically the interaction with a visible portion of the overlay, the GUI display of and interaction with a navigation option having property carryforward information, and in response outputting property carryforward information to a navigation target which uses that information to display data from the per-entity time series in a context of the navigation target identified above in Step 2A Prong Two as insignificant extra-solution activity, this is considered well-understood, routine and conventional based on the conclusions in Intellectual Ventures v. Capital One Bank ‘382 patent (Fed. Cir. 2015) in which an interactive interface claimed in a generic manner, as it is here, is not inventive.  Also, prior art indicates computer functionality of the navigation option and property carryforward limitations is well-understood, routine and conventional.  For example, the following references are interpreted as disclosing computer functionality of the navigation option and property carryforward limitations.  See Ramsay US 2012/0240064 (Fig. 2 and para 0057 – interact with visualization via a right-click menu that provides selectable options 
With respect to the dependent claims, they further narrow the abstract idea with respect to the deriving/querying (i.e., narrowing to point in time, period of time, frequency or schedule - see claims 2 and 3), the statistical metrics (i.e., narrowing to different types – see claims 4-7) and the displaying of the time series information (i.e.,  IV v Cap One Bank ‘382 discussed above as well as the prior art references mentioned above with respect to the interactive navigation option having property carryforward information.  In addition, this type of interactive GUI functionality was recognized by the court in Intellectual Ventures I LLC. v.Capital One Financial Corp., (‘081 patent) (Fed. Cir. 2017) as amounting to a generic interface.  In that decision, the limitation of “a component that detects modification of the data in the dynamic document via the user interface, and in response thereto modifies a data component in an XML document” was not a meaningful limitation and the court recognized the user interface as a generic interface.   Also, the details about the machine data in claims 13-16 serve to limit the abstract idea to particular data and therefore generally link the use of the abstract idea to a particular technological environment or field of use (see MPEP 2106.05(h) and the Electric Power Group example of limiting the abstract idea of collecting information, analyzing it, and displaying certain results to data related to power-grid monitoring). Based on these conclusions, the dependent claims do not add anything further to the independent claim to demonstrate patent-eligible subject matter.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on PTO-892:
Hirschauer, Jim.  “Percentiles Made Easy.” September 5, 2013.  https://www.appdynamics.com/blog/product/percentiles-made-easy/.  
Chandoo.  “Shading above or below a line in Excel charts.”  February 13, 2013.  https://chandoo.org/wp/shaded-line-charts-excel/.  
Kopp, Michael.  “Why Averages Such and Percentiles are Great.”  November 14, 2012.  https://www.dynatrace.com/news/blog/why-averages-suck-and-percentiles-are-great/.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683  

/ROBERT D RINES/Primary Examiner, Art Unit 3683